Order entered June 30, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00365-CV

                           JUAN CARLOS REYNOSO, Appellant

                                               V.

 CHICKEN & RICE, INC., ALISHA WONGPANICH AND MARCIA LUNA, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-12015

                                           ORDER
       We GRANT appellant’s June 25, 2014 second motion to extend time and ORDER

appellant to file his brief no later than July 25, 2014. Appellant is cautioned that no further

extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE